Citation Nr: 0930432	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  03-25 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for a thoracic spine 
disorder to include bulging discs at T6-7.  

2.	Entitlement to service connection for a cardiovascular 
disorder to include hypertension.  

3.	Entitlement to service connection for a skin disorder.  

4.	Entitlement to special monthly compensation based on the 
need for aid and attendance.  

5.	Entitlement to an earlier effective date for the grant of 
entitlement to service connection for irritable bowel 
syndrome.  

6.	Entitlement to an earlier effective date for the grant of 
service connection for bilateral polyneuropathy of the lower 
extremities. 

7.	Entitlement to a higher evaluation for bilateral 
polyneuropathy.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from August 1982 to August 
1985, and from November 1989 to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, the VA RO in Nashville, Tennessee, and the Appeals 
Management Center (AMC), in Washington, DC.  

For the reasons stated below, the Board REMANDS this matter 
to the RO via the AMC.  VA will notify the Veteran if further 
action is required.    


REMAND

In a submission received by the Board in July 2009, the 
Veteran requested a Travel hearing before the Board at the VA 
RO in Louisville, Kentucky.  



Accordingly, the case is REMANDED for the following action:

The appropriate RO should schedule the 
Veteran for a Travel Board hearing at 
the Louisville RO.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




